Fourth Court of Appeals
                                San Antonio, Texas
                                       July 26, 2017

                                    No. 04-17-00170-CR

                                    Alice Vega FIALA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. NM 308410
                       Honorable Andrew Carruthers, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

      It is so ORDERED on July 26, 2017.


                                              _____________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2017.

                                              _____________________________
                                              Luz Estrada, Chief Deputy Clerk